Citation Nr: 1755233	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-07 107	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA benefits, in the amount of $20,438.00.

(The issue of entitlement to service connection for an acquired psychiatric disorder is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 administrative decision by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.  Jurisdiction over the case was subsequently transferred to the Regional Office (RO) in Philadelphia, Pennsylvania.

The record before the Board consists of electronic records within the Veterans Benefits Management System.


REMAND

Unfortunately, important documents relating to the Veteran's appeal have not been associated with his electronic claims file.  As such, adjudication of the appeal is not feasible at this time and the claim must be remanded.

Specifically, the Board first notes that creation of the Veteran's debt was premised on his receipt of Social Security Administration (SSA) payments beginning in August 2003.  However, the Veteran's full SSA records have not been obtained and associated with the record.

Second, the Board notes that in its April 2007 letter to the Veteran, notifying him of his debt, the VA Debt Management Center stated that the Veteran's options for disputing the debt and/or requesting a waiver were explained on an enclosure entitled "Notice of Rights and Obligations."  Subsequently, in a September 2013 Decision on Waiver and Indebtedness, the Veteran's claim for a waiver was denied on the basis that he had failed to file an application for a waiver within 180 days from the April 2007 notification of indebtedness.  See 38 U.S.C.A. § 5302(a) (West 2015); 38 C.F.R. § 1.963(b) (2017).   However, upon review, any pages attached to the April 2007 notification letter explaining the Veteran's rights have not been associated with the record.

The Board next notes that in a February 2014 statement of the case (SOC), the RO continued its denial of the Veteran's request for a waiver.  The SOC referenced, in relevant part, a request for a waiver and a notice of disagreement (NOD) submitted by the Veteran in July and September 2013, respectively.  However, upon review, the Veteran's waiver request and NOD have not been associated with the record.

Finally, the Board notes that no VA Form 9 or other document perfecting the Veteran's appeal in response to the February 2014 SOC has been associated with the record.

Based on the foregoing, it is unclear whether the Veteran perfected an appeal in this case, or, if he did, whether he was provided adequate notice of his rights to dispute his debt and/or request a waiver.  Under these circumstances, the Board finds adjudication of the Veteran's appeal is not feasible at this time, and that a remand is warranted in order to associate the pertinent records with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include:

a) the Veteran's SSA records;

b) any notice attached to the April 2007 notification of indebtedness regarding the Veteran's rights to dispute his debt and/or request a waiver of the debt;

c) the July 2013 request for a waiver of indebtedness referenced by the February 2014 SOC;

d) the September 2013 NOD referenced by the February 2014 SOC; and

e) any VA Form 9 or other substantive appeal filed by the Veteran in response to the February 2014 SOC. 

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Undertake any other development determined to be warranted, to include solicitation of an additional Decision on Waiver and Indebtedness from the Committee on Waivers and Compromises, if necessary.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).








This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




